         Case 1:19-cv-00209-N/A Document 2               Filed 12/03/19      Page 1 of 17



            IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

________________________________________________
                                                        )
UNIVERSAL STEEL PRODUCTS, INC.                          )
PSK STEEL CORPORATION                                   )
THE JORDAN INTERNATIONAL COMPANY                        )
DAYTON PARTS, LLC                                       )
                                                        )
               Plaintiffs,                              )             Court No. 19-00209
       v.                                               )
                                                        )
THE UNITED STATES,                                      )
                                                        )
DONALD J. TRUMP,                                        )
President of the United States,                         )
                                                        )
WILBUR L. ROSS                                          )
Secretary of Commerce,                                  )
                                                        )
and                                                     )
                                                        )
MARK A. MORGAN                                          )
Acting Commissioner, U.S. Customs and Border Protection )
                                                        )
               Defendants.                              )
________________________________________________)

                                          COMPLAINT

Plaintiffs Universal Steel Products, Inc., PSK Steel Corp., The Jordan International Company and

Dayton Parts, LLC, by and through their attorney, submit this Complaint seeking equitable relief

against the unlawful imposition of import restrictions on certain steel products resulting from a

deficient report of the Secretary of Commerce (the “Commerce Report”) determining that the

importation of an article (steel) from all countries “threaten to impair” the national security of the

United States and the resulting Proclamations issued by the President on March 8, March 22, May

31, August 10, 2018, (the “Proclamations”). The Commerce Report and the Proclamations




                                                  1
         Case 1:19-cv-00209-N/A Document 2               Filed 12/03/19    Page 2 of 17



claimed to be pursuant to Section 232 of the Trade Expansion Act of 1962, as amended, 19 U.S.C.

§ 1862 (“Section 232”).

                                        JURISDICTION

1. Plaintiffs seek declaratory and injunctive relief against unlawful import restraints on steel

   products based on the Commerce Report and the Proclamations, an order of this Court

   enjoining defendants from enforcing the 25% tariff increase for imports of certain steel

   products and other trade barriers imposed by Presidential Proclamation 9705 of March 8, 2018,

   as subsequently amended by Proclamations 9711 (March 22, 2018), 9740 (April 30, 2018),

   9759 (May 31, 2018), and 9777 (August 29, 2018).

2. Plaintiffs’ claims arise under Section 232, a law of the United States governing restrictions on

   imports imposed for reasons other than the raising of revenue. This Court has jurisdiction over

   this action under 28 U.S.C. § 1581(i)(2) and (4).

3. The Commerce Report is subject to judicial review as “final agency action” under the

   Administrative Procedure Act, 5 U.S.C. § 706.           The Commerce Report’s findings and

   conclusions are arbitrary and capricious and unsupported by substantial evidence in the record

   of decision. The conclusions are fundamentally unrelated to the findings in the record of

   decision. Defendant Secretary of Commerce fundamentally misinterpreted the relevant

   provisions of Section 232. Therefore, the Commerce Report must be set aside, further

   collection of tariffs must be enjoined until the requirements of Section 232 have been satisfied,

   and plaintiffs request refunds of duties paid by plaintiffs.

4. The President’s Proclamations are subject to limited judicial review under 28 U.S.C.

   § 1581(i)(2) and (4) on the grounds that the President fundamentally misinterpreted the

   requirements of Section 232.




                                                 2
         Case 1:19-cv-00209-N/A Document 2              Filed 12/03/19     Page 3 of 17



5. The Proclamations must be set aside because they are unsupported by a valid report prepared

   by the Secretary of Commerce.

                                           PARTIES

6. Plaintiff Universal Steel Products, Inc. (“Universal Steel”) is a corporation organized under

   the laws of the State of New Jersey, with its principal place of business in 222 Bridge Plaza

   South, Suite 530, Fort Lee, NJ 07024. Its principal business is importation and reselling of

   specialized coated flat steel products. For Universal Steel, imports of steel products covered

   by the Section 232 trade restrictions declined from approximately 51,000 metric tons in 2017,

   before the restrictions became effective. In 2018, purchases of imported steel products from

   countries covered by the Section 232 trade restrictions declined to approximately 25,000 metric

   tons, a 50 percent decline. In 2019 through October, Universal Steel purchased approximately

   11,000 metric tons of steel from countries subject to trade restrictions pursuant to Section 232.

   Universal Steel has paid Section 232 steel tariffs of approximately $6,000,000.

7. Plaintiff PSK Steel Corporation (“PSK Steel”) is a corporation organized under the laws of the

   State of Ohio, with its principal place of business in Hubbard, Ohio. PSK Steel is a small,

   privately held corporation. Its principal businesses are tool steel sales and machining. Tool

   steel bars are the principal products purchased and sold by PSK Steel and the only steel

   products imported by PSK Steel. As the importer of record of tool steel bars, PSK Steel entered

   approximately 774 metric tons (“MT”) of steel subject to section 232 trade restrictions in 2018.

   PSK Steel entered approximately 1,344 MT of steel subject to section 232 trade restrictions in

   2019 to date. The tariffs on steel imports from various countries has imposed a cost to PSK

   Steel of approximately $1.2 million in Section 232 tariffs on imports entered after March 23,

   2018. The competitive disadvantage in the U.S. market resulting from the Section 232 tariffs




                                                3
         Case 1:19-cv-00209-N/A Document 2            Filed 12/03/19    Page 4 of 17



   on steel imports has sharply reduced the business opportunities available to PSK Steel since

   the Commerce Report and the Proclamations were issued.

8. Plaintiff The Jordan International Company (“TJI”) is a corporation organized

   under the laws of the State of Delaware, with its principal place of business in

   Hamden, Connecticut. TJI is a privately held corporation. TJI purchases and

   resells steel products from various countries that are subject to the section 232

   trade restrictions imposed in 2018. It is a major importer of galvanized and cold

   rolled steel coils manufactured in Turkey. As the importer of record, TJI entered

   approximately 16,978 MT of steel from various countries subject to steel tariffs

   and quotas into the United States in 2018 and 15,972 MT in 2019. The tariffs on

   steel imports from various countries has cost TJI an additional $8.1 million in

   Section 232 tariffs on such imports entered after March 23, 2018. The doubling of

   the tariffs on steel imports from Turkey cost TJI an additional $2.5 million in

   Section 232 tariffs on such imports entered on or after August 13, 2018. The

   competitive disadvantages in the U.S. market resulting from the doubling of

   Section 232 tariffs on steel imports from Turkey have prevented TJI from making

   sales of steel products from Turkey since the Steel Proclamation on Turkey was

   issued.

9. Plaintiff Dayton Parts, LLC (“Dayton Parts”) is a corporation organized under the laws of the

   State of Delaware. Dayton Parts’ principal place of business is in Shiremanstown,

   Pennsylvania. Dayton Parts’ principal business is the manufacture of automotive and truck

   parts for light and heavy trucks, including leaf springs. Dayton Parts relies on imports of

   special quality bar stock for the manufacture of leaf springs, because adequate domestic


                                               4
         Case 1:19-cv-00209-N/A Document 2               Filed 12/03/19     Page 5 of 17



   sources are not available for these products. Dayton Parts has purchased special quality bar

   stock from ArcelorMittal in Canada for more than 20 years. From June 1, 2018 until May 23,

   2019, Dayton Parts paid tariffs on a significant percentage of imports of special quality bar

   stock from Canada. These tariffs caused financial losses from increased cost of imports. These

   costs were mitigated by the approval of approximately 70 exclusions for certain special quality

   steel bar stock; those exclusions reduced Dayton Parts’ liability for steel tariffs but did not

   eliminate them. As the importer of record or consignee, Dayton Parts paid, directly or

   indirectly, more than $500,000 in tariffs imposed under Section 232 which were not recovered

   through exclusions.

10. The defendant United States of America is the entity to which the 25% tariff increases are

   being paid and is the statutory defendant under section 1581(i)(2) and (4).

11. The defendant Donald J. Trump is the President of the United States who, after receiving said

   recommendation from the Department of Commerce, purported to impose tariffs and other

   import restrictions on imported steel products that are the basis of this action.

12. The defendant Wilbur L. Ross is the Secretary of the U.S. Department of Commerce. He

   directly supervised the Commerce Report at issue in this case (Docket No. . Under Section

   232, he was responsible for providing a written recommendation to the President, which

   purported to authorize the President to impose import restrictions, including tariffs, on steel

   imports. Without this recommendation, which, according to Section 232, must provide and

   rely on evidence, the President lacks the authority to impose the challenged restrictions on steel

   imports. Thus, the Commerce Report prepared by Defendant Ross is final departmental action

   subject to judicial review by this Court.




                                                 5
         Case 1:19-cv-00209-N/A Document 2               Filed 12/03/19     Page 6 of 17



13. The Defendant Mark A. Morgan is the Acting Commissioner, U.S. Customs and Border

   Protection, which is charged with assessment and collection of Customs duties and fees which

   administers and enforces the trade restrictions challenged in this action.

                                           STANDING

14. Plaintiffs have standing to file this action because they have, individually and collectively,

   suffered injury in fact as a result of the Commerce Report and the President’s Proclamations

   which proceeded directly from the Commerce Report.

15. Plaintiffs have standing to bring this action pursuant to 28 U.S.C. § 2631(i), which states that

   “[a]ny civil action of which the Court of International Trade has jurisdiction, other than an

   action specified in subsections (a)-(h), may be commenced in the court by any person adversely

   affected or aggrieved by agency action within the meaning of section 702 of title 5.”

16. Plaintiffs have standing to sue the President because his actions, which Plaintiffs claim are

   contrary to Section 232, have caused injury in fact to their businesses and their competitive

   position in the United States market, in that the President’s actions have diminished and, in

   some cases, eliminated their supply of products to be resold or manufactured in the United

   States.

17. Plaintiffs have standing to sue the Secretary of Commerce and the United States under Section

   702 of the Administrative Procedure Act, 5 U.S.C. § 702, which states: “[a] person suffering

   legal wrong because of agency action, or adversely affected or aggrieved by agency action

   within the meaning of a relevant statute, is entitled to judicial review thereof.”

18. In an action under 5 U.S.C. § 706, “[t]he reviewing court shall...(2) hold unlawful and set aside

   agency action, findings, and conclusions found to be – (A) arbitrary, capricious, an abuse of




                                                 6
         Case 1:19-cv-00209-N/A Document 2               Filed 12/03/19     Page 7 of 17



   discretion, or otherwise not in accordance with law...and (C) in excess of statutory jurisdiction,

   authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(2)(A), (C).

19. As steel importers and sellers of steel products and manufacturers of products made in

   substantial part from steel, price increases have damaged Plaintiffs’ ability to compete in the

   United States market. Steel prices increased substantially in the period January-April 2018

   due in substantial part to the Commerce Report and the subsequent Proclamations. See, e.g.,

   Steel Benchmarker Report #300 (October 8, 2018), reporting price surveys during the period

   in question.

                                  THIS ACTION IS TIMELY

20. This action is filed within two years after the date of the Commerce Report and

   recommendation of the Secretary of Commerce, and therefore is timely under the applicable

   statute of limitations. See 28 U.S.C. § 2636(i).

                               STRUCTURE OF SECTION 232

21. Section 232 directs the Secretary of Commerce (the “Secretary”), on the application of any

   “department or agency,” the request of an interested party, or on his own motion, to undertake

   an investigation to determine the effects of imports of a particular article of commerce on the

   national security (the “subject article”). The President is not listed among those persons who

   is authorized to request the initiation of an investigation.

22. After following certain procedural steps, including consultation with the Secretary of Defense,

   the Secretary is required to submit a report to the President within 270 days after the initiation

   of the investigation, which includes the Secretary’s findings on whether the article being

   investigated is being imported into the United States “in such quantities or under such




                                                  7
         Case 1:19-cv-00209-N/A Document 2               Filed 12/03/19      Page 8 of 17



   circumstances as to threaten to impair the national security,” and his recommendations for

   action by the President, if the Secretary makes an affirmative finding.

23. Under section 232(c), the President must decide within 90 days after the Secretary’s report to

   whether to concur with the findings of the Secretary, and if he concurs, to “determine the nature

   and duration of the action that, in the judgment of the President, must be taken to adjust the

   imports of the [subject] article and its derivatives so that such imports will not threaten to

   impair the national security.”

24. The statute does not provide authority to the President to modify the action taken in response

   to the Secretary’s report and recommendations.

25. If the President determines that “the action taken” is “the negotiation of an agreement” to limit

   imports into the United States, and no agreement is entered into within 180 days after the date

   on which the determination is made, “the President shall take such other actions as the

   President deems necessary to adjust the imports” of the article.

26. Although the initial determination by the Secretary under section 232(b) and the President’s

   action under section 232(c) are ostensibly tied to “national security,” that term is not

   specifically defined in the statute.

27. Section 232(b)(3)(A) requires the Secretary of Commerce to submit a report “on the findings

   of such investigation with respect to the effect of the importation of such article in such

   quantities or under such circumstances upon the national security and, based on such findings,

   the recommendations of the Secretary for action or inaction under this section.”

28. Section 232(c)(1)(A)(ii) requires the President, if he or she chooses to impose import

   restrictions, to disclose, within 90 days after receipt of the Secretary of Commerce’s report and




                                                 8
         Case 1:19-cv-00209-N/A Document 2              Filed 12/03/19     Page 9 of 17



   recommendations, “determine the nature and duration of the action that, in the judgment of the

   President, must be taken to adjust the imports of the article.”

29. Section 232(d) details the considerations that must be considered by the Secretary and the

   President. The issues that must be considered include: “domestic production needed for

   projected national defense requirements”; the “capacity of domestic industries to meet such

   requirements”; existing and anticipated availabilities of human resources, products, raw

   materials “and other supplies and services essential to the national defense”; and the

   “importation of goods in terms of their quantities, availabilities, character, and use as those

   affect such industries and the capacity of the united States to meet national security

   requirements.”

30. A second set of issues is set forth in Section 232(d): “The Secretary and the President shall

   further recognize the close relation of the economic welfare of the Nation to our national

   security…” Section 232(d) does not authorize the Secretary or the President to ignore defense

   readiness or economic welfare in determining the impact of imports on national security; nor

   does it permit the imposition of import restrictions solely based on economic factors not

   impacting national defense.

                           THE SECTION 232 INVESTIGATION

31. The Secretary initiated an investigation at the direction of defendant President Trump on April

   20, 2017. The investigation was announced in a notice published in the Federal Register on

   April 26, 2017. See 82 Fed. Reg.19205. The public was permitted to request the opportunity

   to appear at a hearing conducted at the Department of Commerce on May 24, 2017. The

   Bureau of Industry and Security, an agency of the Department of commerce, conducted the

   hearings. There were approximately [100] witnesses.




                                                 9
        Case 1:19-cv-00209-N/A Document 2              Filed 12/03/19    Page 10 of 17



32. The public was also permitted to provide written comments on the investigation. The comment

   deadline was May [29], 2017. Copies of the oral statements and written comments were posted

   on the Department’s web site.

33. After the close of the comment period, the Department of Commerce did not conduct any

   public proceeding. The Department met with members of the domestic steel industry, but did

   not release any information about those meetings.

34. On February 18, 2018, the Secretary of Defense sent a memorandum to Defendant Secretary

   Ross stating, in part, that the Department of Defense concluded that the findings in the Report

   did not “impact the ability of DoD programs to acquire the steel and aluminum necessary to

   meet national defense requirements.” The Commerce Department did not mention the Defense

   Department assessment of February 18, 2018 or address the implications of the lack of

   connection of steel imports to the nation’s defense readiness.

35. The Commerce Report contained analysis of selected comments, but also included other

   information that was not provided by the public. The source of the information obtained from

   other than public comments was not disclosed.

36. The Commerce Report did not contain any recommendation regarding the duration of

   recommended relief, despite the requirement of Section 232 that the recommended nature and

   duration of recommended relief be provided to the President.

                                THE COMMERCE REPORT

37. The Report publicly released on February 16, 2018 concluded that imports of steel, as defined

   in the report, threatened to impair the national security “within the meaning of” Section 232.

   The Commerce Report did not explain the connection between the facts found and its perceived

   “meaning” of the statutory language. The Commerce Report failed to:




                                               10
         Case 1:19-cv-00209-N/A Document 2               Filed 12/03/19     Page 11 of 17



       a. articulate circumstances under which imports of steel products “threaten to impair” the

            national security;

       b. support its finding that the domestic steel industry is not able to produce steel sufficient

            to meet defense readiness requirements;

       c. articulate or establish that imports of steel products “threaten” to destroy the steel

            industry in the United States; and

       d. Provide a recommendation concerning the duration of import restrictions.

38. Section 232 requires the Secretary of Commerce to find, and the President to concur, that “an

   article is being imported into the United States in such quantities or under such circumstances

   as to threaten to impair the national security.” There is no evidence that the word “threaten”

   is to be interpreted in any manner other than its ordinary meaning. The ordinary meaning of

   the word “threaten,” taken from the Merriam-Webster Online Dictionary, is:

       1:      an expression of intention to inflict evil, injury, or damage
       2:      one that threatens
       3:      an indication of something impending (emphasis added)

39. Because the statute refers to imports of “articles,” which cannot express an “intention to inflict

   evil,” the first definition is inapplicable. The second plainly applies to a living thing, which

   does not include imports; thus, the second definition is inapplicable. Therefore, Section 232

   unambiguously requires the Secretary to determine that imports are “an indication of

   something impending”.

40. The Commerce Report failed to examine whether its perceived “threat” to national security

   was likely to occur in the reasonably near future and was therefore “impending”. It merely

   cited historical events, such as World War II and the War in Vietnam, as leading to increased

   demand for steel for national defense. Changes in defense needs, the nature of the global

   economy and the place of the United States in the global economy since 1941 and 1965,


                                                 11
        Case 1:19-cv-00209-N/A Document 2               Filed 12/03/19     Page 12 of 17



   respectively, were not examined. The Commerce Report thus failed to support its finding that

   the level of steel imports into the United States “threaten” to impair the national security.

41. The Commerce Report failed to explain the likely impact of the recommended remedies on

   industries that use steel in manufacturing. Yet those “downstream” industries manufacture

   products that are critically important to national defense readiness and economic welfare.

   Potential adverse consequences include reduced demand for domestically produced

   merchandise due to increased prices; decline in employment in steel-using industries, such as

   transportation, construction, machinery and equipment, which industries employ many times

   the workers employed in the steel industry; and decline in U.S. exports of products containing

   steel. The Commerce Report failed to consider these consequences or explain why they were

   not important.

42. The Commerce Report found that the domestic steel production industry as a whole must

   achieve a rate of at least 80 percent of “rated production capacity,” which is “necessary to

   sustain adequate profitability and continued capital investment, research and development, and

   workforce enhancement in the steel sector.” Report at 4, 5. The Report did not cite or discuss

   any evidence supporting these assertions, and, on information and belief, the record of decision

   contains no such evidence.

43. The Report provides the sole basis for defendant President Trump’s authority to proclaim

   tariffs, quotas and other import restrictions and therefore has, by itself, direct and appreciable

   legal consequences.”


                          THE PRESIDENTIAL PROCLAMATIONS

44. The President has issued the following Proclamations regarding steel import restrictions under

   Section 232: (1) Proclamation 9705 (March 8, 2018); (2) Proclamation 9711 (March 22,



                                                12
        Case 1:19-cv-00209-N/A Document 2               Filed 12/03/19      Page 13 of 17



   2018); (3) Proclamation 9740 (April 30, 2018); (4) Proclamation 9759 (May 31, 2018); (5)

   Proclamation 9772 (August 10, 2018); (6) Proclamation 9777 (August 29, 2018); (7)

   Proclamation 9886 (May 16, 2019); and (8) Proclamation 9894 (May 19, 2019) (collectively,

   the “Proclamations.”)

45. On March 8, 2018, President Trump issued Proclamation 9705, which imposed a 25% increase

   in tariffs on all imported steel articles from all countries except Canada and Mexico with an

   effective date of March 23, 2018. Proclamation 9705 failed to:

       a. find that there is an impending threat to the national security of the United States;

       b. set the duration of import restrictions as required by Section 232.

46. On March 22, 2018, President Trump issued Proclamation 9711, which modified Proclamation

   9705 to exempt steel imports from Argentina, Australia, Brazil, the countries of the European

   Union and the Republic of Korea on the ground that negotiations were proceeding with those

   countries to limit imports.

47. On April 30, 2018, President Trump issued Proclamation 9740, which, inter alia, modified the

   previous Proclamations to continue exempting imports from Canada, Mexico and the European

   Union and replaced the 25 percent tariff on steel imports with quotas on the Republic of Korea.

48. On May 31, 2018, President Trump issued Proclamation 9759, which, inter alia, modified the

   previous Proclamations to impose tariffs on imports from Canada, Mexico and the European

   Union and imposed quotas on Brazil and Argentina based on agreements with those countries.

49. On August 10, 2018, President Trump issued Proclamation 9772 which, inter alia, without

   citing facts or authorities related to an impending threat to impair the national security, doubled

   the tariffs applicable to imports of steel from the Republic of Turkey from 25 percent to 50

   percent.




                                                 13
        Case 1:19-cv-00209-N/A Document 2              Filed 12/03/19    Page 14 of 17



50. On August 29, 2018, President Trump issued Proclamation 9777, which authorized the

   Secretary of Commerce to permit specific exclusions to countries subject to quotas under

   previous Proclamations and authorized other modifications to the product exclusion process,

   which had proven unworkable in several important respects. Inter alia, Proclamation 9777

   corrected the Secretary’s erroneous interpretation of previous Proclamations to preclude

   product exclusions from quota countries.

51. On May 16, 2019, President Trump issued Proclamation 9886, which terminated the additional

   tariffs on steel imports from Turkey effective May 21, 2019.

52. On May 19, 2019, President Trump issued Proclamation 9894, which terminated the tariffs on

   steel imports from Canada and Mexico, effective May 23, 2019.

53. The President based the Proclamations cited above solely on the authority of Section 232. No

   other legal authority exists for these Proclamations.

54. Proclamation 9711 deferred import restrictions on Argentina, Australia, Brazil, Canada, Korea,

   Mexico and the European Union pending negotiations “on satisfactory alternative means to

   address the threatened impairment to the national security by imports of steel articles from

   those countries”. On May 31, 2018, less than 180 days after the action to address imports

   required by the statute, Proclamation 9759 purported to impose tariffs on Canada, Mexico and

   the countries of the European Union.

                                          COUNT ONE

55. The allegations contained in Paragraphs 1-54 are incorporated herein by reference.

56. The Commerce Report is subject to review under the Administrative Procedure Act, 5 U.S.C.

   § 701-706.




                                                14
          Case 1:19-cv-00209-N/A Document 2            Filed 12/03/19      Page 15 of 17



57. The findings of the Commerce Report that steel imports “threaten to impair the national

   security” are arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

   law.

58. The Commerce Report is in excess of statutory jurisdiction, authority or limitations under

   Section 232.

59. The findings in the Commerce Report are unsupported by substantial evidence.

60. The Commerce Report failed to limit the duration of recommended import restrictions and

   otherwise failed to abide by mandatory requirements of Section 232.

61. The President lacks the authority to proclaim import restrictions under Section 232 absent a

   valid report by the Secretary of Commerce; because the Report’s key findings were not

   supported by substantial evidence, and the conclusions were arbitrary and capricious, the

   Report cannot lawfully support the President’s proclamations under Section 232 and the import

   restrictions must be set aside.

                                         COUNT TWO

62. The allegations contained in Paragraphs 1-61 are incorporated herein by reference.

63. Presidential Proclamations 9705, 9711, 9740, 9759, 9772 and 9777 must be set aside as invalid

   because they are not supported by a valid report and recommendations of the Secretary of

   Commerce as required by Section 232.

64. The President’s interpretations of Section 232 in the Proclamations are arbitrary and irrational

   and therefore contrary to law.

65. The President’s proclaimed import restrictions failed to specify the duration of these measures,

   in violation of the requirements of Section 232.




                                                15
        Case 1:19-cv-00209-N/A Document 2              Filed 12/03/19     Page 16 of 17



                                        COUNT THREE

66. The allegations contained in Paragraphs 1-65 are incorporated herein by reference.

67. The President fundamentally misinterpreted Section 232 by failing to base his determination

   upon finding that imports of steel constitute an impending threat to impair the national security

   of the United States.

                                        COUNT FOUR

68. The allegations contained in Paragraphs 1-67 are incorporated herein by reference.

69. Proclamation 9759 is contrary to law and unauthorized by Section 232 for failure to comply

   with mandatory conditions in the statute. Specifically, tariffs on the European Union countries,

   Canada and Mexico were proclaimed earlier than 180 days after the announcement of the

   President’s decision, contrary to the requirements of Section 232.

70. Proclamation 9772 is contrary to law and unauthorized by Section 232 for failure to comply

   with mandatory conditions in the statute. Specifically, the increase of tariffs on steel imports

   from Turkey to 50 percent were proclaimed more than 90 days after the Commerce Report was

   delivered to the President.

                DEMAND FOR JUDGMENT AND PRAYER FOR RELIEF

71. WHEREFORE, Plaintiffs request the following relief:

    a. A declaration that the Commerce Report and the Proclamations are contrary to law and

        therefore invalid;

    b. A permanent injunction against the enforcement of any quota or levying of any tariff

        imposed pursuant to the Report and the Proclamations;

    c. An order requiring refunds to the Plaintiffs of any tariffs found by this Court to have been

        imposed contrary to law;




                                                16
    Case 1:19-cv-00209-N/A Document 2             Filed 12/03/19    Page 17 of 17



d. That the Court award Plaintiffs their costs and a reasonable attorney fee under applicable

   provisions of law; and

e. That the Court grant such other and further relief as may be just and proper.

                                                Respectfully submitted,

                                                _________________________
                                                The Law Office of Lewis E. Leibowitz
                                                1400 16th Street, N.W., Suite 350
                                                Washington, D.C. 20036
                                                (202) 776-1142
                                                lewis.leibowitz@lellawoffice.com

                                                Counsel to Plaintiffs Universal Steel
                                                Products, Inc., PSK Steel Corporation, The
                                                Jordan International Company and Dayton
                                                Parts LLC


  December 3, 2019




                                           17
